Memorandum: Petitioner’s appeal from the judgment dismissing his petition for a writ of habeas corpus has been rendered moot inasmuch as he has been released to parole supervision (see People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]; see also People ex rel. Graham v Fischer, 70 AD3d 1381, 1381-1382 [2010] ), and the exception to the mootness doctrine does not apply herein (see Baron, 94 AD3d at 1410; Graham, 70 AD3d at 1382; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Moreover, “[although this Court has the power to convert a habeas corpus proceeding into a CPLR article 78 proceeding . . . , we decline to do so because we do not consider it appropriate on this record” (People ex rel. Brown v McCoy, 266 AD2d 805, 805 [1999], lv denied 94 NY2d 760 [2000]). Present — Smith, J.P., Peradotto, Carni, Sconiers and Whalen, JJ.